UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6828


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGGIE W. CANADY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00127-F-3)


Submitted:   September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reggie W. Canady, Appellant Pro Se. Edward D. Gray, Ethan A.
Ontjes, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reggie    Waldo    Canady    appeals   the   district      court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of   sentence   based     on   Amendment     782   to   the   U.S.   Sentencing

Guidelines.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      United States v. Canady, No. 7:02-cr-00127-F-3

(E.D.N.C. June 3, 2016).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      this   court   and   argument    would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                       2